      Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 1 of 31



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 LEONIDES DUVERNY,                      :
                                        :
                          Plaintiff,    :             18cv07652 (DLC)
                                        :
                -v-                     :            OPINION AND ORDER
                                        :
 HERCULES MEDICAL P.C. and HYPERION     :
 MEDICAL P.C., and ACHILLES MEDICAL     :
 P.C., and GEOFFREY RICHSTONE,          :
 individually,                          :
                                        :
                          Defendants.   :
                                        :
 -------------------------------------- X

APPEARANCES

For plaintiff:
Phillips & Associates, Attorneys at Law, P.L.L.C
Joshua Mathew Friedman
Marjorie Mesidor
45 Broadway, Suite 620
New York, New York 10004

For the defendants:
Echtman & Etkind, LLC
David Alan Etkind
12 Marlette Place
White Plains, NY 10605

DENISE COTE, District Judge:

     Plaintiff Leonides Duverny brought this lawsuit against

Hyperion Medical P.C. (“Hyperion”), Hercules Medical P.C.

(“Hercules”), Achilles Medical P.C. (“Achilles”), and Geoffrey

Richstone (“Richstone”).     Plaintiff asserts that the defendants

denied her overtime wages; failed to provide proper wage

notifications; and engaged in sex, national origin, religious,
        Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 2 of 31



and disability discrimination in violation of federal, state,

and city antidiscrimination statutes.         For the following

reasons, defendants’ motion for summary judgment is granted in

part.


                                 Background

     The following facts are undisputed or taken in the light

most favorable to Duverny, the non-moving party.           Hyperion is an

internal medical practice in New York City.          It also does

business under the names of Hercules Medical P.C. and Achilles

Medical P.C.     During the events at issue here, Richstone was the

Hyperion office manager and oversaw the hiring and firing of

Hyperion employees.      Until his license was revoked in the late

1990s, Richstone was a practicing physician.

     Duverny identifies herself as a Black woman of Haitian

descent.    She met Richstone socially in June 2014 and believed

him to be a doctor.      At the time, Duverny rebuffed his efforts

to have a sexual relationship.        Despite her discomfort with him,

due to her “urgent need” for a free medical check-up, Duverny

scheduled a medical appointment with Richstone at Hyperion’s

offices.    During that examination in July 2014, Richstone

discovered that Duverny had a hernia, a condition that she was

aware of and has had for most of her life.




                                      2
      Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 3 of 31



     Having no success in locating other employment, Duverny

contacted Richstone again, this time about the possibility of

working for Hyperion.    In September 2015, Duverny formally

applied for a position with Hyperion and was hired as a billing

assistant.    Duverny worked for Hyperion for roughly six months,

beginning on November 2, 2015.      Duverny’s duties included

processing insurance claims and occasionally covering the

telephones or the front desk.      Richstone supervised Duverny’s

activities.

     When Duverny was hired, she was issued a New York Pay

Notice listing her hourly rate of pay as $17.00, which

eventually increased to $18.00.         The space below the hourly

rate, which lists the overtime rate, was blank.

     ADP TotalSource provided Hyperion employees with weekly pay

statements and paychecks. 1    It calculated an employee’s weekly

hours through the records created by a timekeeping machine that

Duverny and other Hyperion employees used.         Those weekly

records, which defendants submitted in support of their motion,

indicate that Duverny never worked forty-two hours or more in

any single week.    The statements, however, did not record

Duverny’s daily 30-minute lunch break.         When those lunch breaks




1 The defendants have submitted three weekly pay statements for
Duverny.
                                    3
        Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 4 of 31



are deducted, the weekly statements indicate that Duverny did

not work over 40 hours in any week of her employment.

     Duverny asserts that Richstone harassed her throughout her

tenure at Hyperion.      Richstone commented on her appearance and

referred to her as a “Haitian Bimbo.”         At least once a week,

Richstone would insist that Duverny hug him.

     On November 26, 2015, Richstone called Duverny into his

office where he was waiting with a male physician.           They

discussed the length of the dress Duverny had worn to work.

After they cleared Duverny to return to work, Richstone told her

to exit so they “could check [Duverny] out.”

     Richstone also made racially insensitive comments,

including offensive remarks about Haitians’ hygiene and

intelligence.     Hyperion held a holiday party on December 16,

2015, during which Richstone goaded a Hyperion doctor to perform

a song featuring racist imagery of Jamaicans.          Richstone often

conflated Jamaicans and Haitians, which led Duverny to believe

that his disparagement of Jamaicans pertained to Haitians as

well.    During her employment at Hyperion, Richstone accused

Duverny of being “brainwashed” by her religion.           Over Duverny’s

objections, Richstone “pressured” her to accept gifts, including




                                      4
        Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 5 of 31



a new mattress, a scale, and a membership to his gym, and to

attend social events with him. 2

       In early May 2016, Richstone told Duverny that as a

beneficiary under Hyperion’s insurance plan, she was required to

have her hernia examined and treated by the practice’s

physicians. 3    Duverny objected, but fearful of losing her job,

she submitted to an examination by Richstone.          Despite Duverny’s

objections during the examination, Richstone touched Duverny’s

genitals.    This encounter ended when another Hyperion employee

knocked on the door.

       On May 10, Richstone informed Duverny that she would have

to submit to another medical examination by him and other male

doctors at Hyperion.      When Duverny refused, Richstone fired

Duverny. 4   Duverny took her medical file when she left the

office.

       On May 11, Duverny asked the Hyperion human resources

manager about the status of her final paychecks.           The manager

informed Duverny that Richstone had instructed her not to issue

Duverny any further paychecks.        On May 26, 2016, Duverny filed a


2 Defendants contend that Duverny and Richstone had a romantic
relationship before and during Duverny’s employment with
Hyperion.

3   The defendants dispute that this examination took place.

4 Defendants assert that Duverny was fired after, and because,
she took her medical file from the office.
                                      5
      Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 6 of 31



complaint with the Equal Employment Opportunity Commission

(“EEOC”), naming Hyperion, Hercules, and Achilles as

respondents.    On June 14, Duverny returned the EEOC charge

summary form, which alleged that Richstone had discriminated

against her based on her sex, national origin, and religion.

The EEOC charge summary listed Hercules as the organization and

Richstone as the individual responsible for the harassment.

     On August 9, 2016, Duverny filed a complaint with the

United States Department of Labor, Wage and Hour Division

(“DOL”) to collect her final paychecks, including an hour of

overtime pay.    Duverny’s DOL complaint listed Hyperion,

Hercules, and Achilles as the organizational respondents and

Richstone and one other person as their owners and operators.

DOL’s investigation of Duverny’s claim resulted in a

conciliation agreement.     Under the agreement, Duverny was given

her final two paychecks and compensation for an hour of

overtime.

     On June 12, 2018, the EEOC issued Duverny a Notice of Right

to Sue.   Duverny filed this lawsuit on August 22, 2018.         Duverny

alleged that she was denied overtime pay under the Fair Labor

Standards Act (“FLSA”) and the New York Labor Law (“NYLL”); that

she was not provided timely wages and proper wage notice or wage

statements under the NYLL; that defendants engaged in sex and



                                    6
         Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 7 of 31



national origin discrimination in violation of the Title VII of

the Civil Rights Act of 1964 (“Title VII”), the New York State

Human Rights Law (“HRL”), and the New York City Human Rights Law

(“NYCHRL”); that defendants engaged in discrimination under the

Americans with Disabilities Act (“ADA”); and that defendants

engaged in religious discrimination in violation of the NYCHRL.

     Defendants filed a counterclaim alleging theft of Duverny’s

medical file with their answer on November 26, 2018.             Following

the close of discovery, defendants moved for summary judgment on

all of Duverny’s claims.        In opposition, Duverny submitted a

declaration, the depositions taken of her and Richstone, and

other documentary evidence. 5       The motion became fully submitted

on October 28, 2019.


                                  Discussion

     A motion for summary judgment may not be granted unless all

of the submissions taken together “show[] that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”           Fed. R. Civ. P.

56(a).     “A genuine issue of material fact exists if the evidence



5 Plaintiff’s opposition brief -- submitted on October 8, 2019 --
argues that Duverny is entitled to summary judgment on
defendants’ counterclaim. Plaintiff has not made a motion. Any
motion for summary judgment was due by August 21, 2019 and had
to be supported by a notice of motion, memorandum of law, and
Rule 56.1 statement.
                                       7
      Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 8 of 31



is such that a reasonable jury could return a verdict for the

nonmoving party.”    Nick’s Garage, Inc. v. Progressive Cas. Ins.

Co., 875 F.3d 107, 113 (2d Cir. 2017) (citation omitted).              The

moving party bears the burden of demonstrating the absence of a

material factual question, and in making this determination, the

court must view all facts in the light most favorable to the

non-moving party.    See Eastman Kodak Co. v. Image Technical

Servs., Inc., 504 U.S. 451, 456 (1992); Gemmink v. Jay Peak

Inc., 807 F.3d. 46, 48 (2d Cir. 2015).

     Once the moving party has made a showing that the non-

movant’s claims cannot be sustained, the party opposing summary

judgment “must set forth specific facts demonstrating that there

is a genuine issue for trial.”      Wright v. Goord, 554 F.3d 255,

266 (2d Cir. 2009) (citation omitted).       “[C]onclusory

statements, conjecture, and inadmissible evidence are

insufficient to defeat summary judgment.”        Ridinger v. Dow Jones

& Co., 651 F.3d 309, 317 (2d Cir. 2011) (citation omitted).

That is, the nonmoving party “must do more than simply show that

there is some metaphysical doubt as to the material facts.”

Matsushita Electric Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986).    Only disputes over material facts will

properly preclude the entry of summary judgment.         Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).         “An issue of



                                    8
         Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 9 of 31



fact is genuine and material if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

Cross Commerce Media, Inc. v. Collective, Inc., 841 F.3d 155,

162 (2d Cir. 2016).

I.   Duverny’s Wage and Overtime Claims

     Defendants argue that Duverny’s wage and overtime claims

should be dismissed for two reasons.          First, defendants contend

that they complied with all relevant federal, state, and local

wage laws during Duverny’s tenure.          Second, they argue that

because of the DOL investigation and conciliation agreement,

these claims are barred by res judicata.           Defendants’ motion is

granted as to Duverny’s claim for unpaid overtime pay.

     A.      Overtime Claim

     Defendants move for summary judgment on Duverny’s claim

that they denied her overtime pay. 6        The undisputed evidence

shows that Duverny did not work at Hyperion in excess of 40

hours in any one week.        As a result, Duverny’s overtime claims

are dismissed.

     The FLSA entitles employees to “not less than one and one-

half times the regular” pay for hours worked “in excess of”

forty.     29 U.S.C. § 207(a)(1).      New York incorporates the FLSA’s

overtime standard and calculation into its overtime compensation


6 Duverny pleaded that defendants denied her overtime pay under
both the FLSA and the NYLL.
                                       9
     Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 10 of 31



scheme.   N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.2;

Nakahata v. New York-Presbyterian Healthcare Sys., Inc., 723

F.3d 192, 200 (2d Cir. 2013) (noting that “the NYLL adopts th[e]

same standard” of overtime hours as the FLSA).        Because of those

similarities, courts frequently analyze overtime claims brought

under the FLSA and NYLL jointly.        See, e.g., Ramos v. Baldor

Specialty Foods, Inc., 687 F.3d 554, 556 n.1 (2d Cir. 2012).

     “To establish liability under the FLSA on a claim for

unpaid overtime, a plaintiff must prove that he performed work

for which he was not properly compensated, and that the employer

had actual or constructive knowledge of that work.”         Kuebel v.

Black & Decker Inc., 643 F.3d 352, 361 (2d Cir. 2011).         A

plaintiff must “produce sufficient evidence to show the amount

and extent of that work as a matter of just and reasonable

inference.”   Id. (citation omitted).       “[A]n employee’s burden in

this regard is not high,” and “it is possible for a plaintiff to

meet this burden through estimates based on his own

recollection.”   Id. at 362 (citation omitted).       Once the

employee has provided evidence of uncompensated hours, “[t]he

burden then shifts to the employer to come forward with evidence

of the precise amount of work performed or with evidence to

negative the reasonableness of the inference to be drawn from




                                   10
     Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 11 of 31



the employee’s evidence.”     Tyson Foods, Inc. v. Bouaphakeo, 136

S. Ct. 1036, 1047 (2016) (citation omitted).

     Duverny’s claims for overtime pay rest on her assertion

that Hyperion’s wage statements reflect that she worked over

forty hours a week but never received overtime pay for the hours

she worked that were in excess of forty.       Those wage statements,

however, simply repeat the hours recorded on Duverny’s weekly

time records.   These records show the precise times when Duverny

arrived at and left Hyperion. 7    Once Duverny’s lunch break of

thirty minutes is deducted from each day, these documents

indicate that there was no week in which Duverny was working at

Hyperion’s offices for more than forty hours.

     Under DOL regulations, “[b]ona fide meal periods” do not

count towards an employee’s compensable work hours.         See 29

C.F.R. § 785.19(a).    “Bona fide meal periods” are those during

which the employee is not required to work.        Reich v. S. New

England Telecommunications Corp., 121 F.3d 58, 64 (2d Cir.

1997).   An employee works during a mealtime when they “perform[]

activities predominantly for the benefit of the employer.”             Id.

     Duverny does not dispute that Hyperion employees received a

thirty-minute lunch break, nor does she assert that her lunch



7 For example, the time records reflect that Duverny arrived at
Hyperion’s office at 9:00 a.m. and left at 4:06 p.m. on November
10, 2015.
                                   11
     Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 12 of 31



breaks were not “bona fide mealtimes” or that she was required

to perform activities primarily for Hyperion’s benefit during

those breaks.   Therefore, those meal breaks are not compensable

work hours.   Deducting a thirty-minute lunch break from each of

Duverny’s workdays, as is required under the FLSA and associated

regulations, is thus appropriate on this record.

     Duverny attempts to raise a disputed issue of fact to

support her overtime claims.     Duverny asserted in her deposition

that there were days when she arrived to work early and waited

for “thirty to forty minutes” for someone to open the door. 8

When an employee claims that part of their compensable time was

spent on activities “preliminary” to their principal duties,

courts must determine whether those activities are an “integral

and indispensable part of the principal activities.”         IBP, Inc.

v. Alvarez, 546 U.S. 21, 29–30 (2005) (citation omitted).          The

relationship of preliminary activities to an employee’s

principal duties “is a fact-dependent inquiry” for which there

is no bright line of demarcation.       Kuebel, 643 F.3d at 359.       In

order to qualify as compensable overtime, however, preparatory

activity must be “an intrinsic element of [an employee’s

principal] activities and one with which the employee cannot



8 Duverny’s counter 56.1 statement relies on this testimony as
the sole ground for disputing defendants’ assertion that Duverny
did not work overtime.
                                   12
     Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 13 of 31



dispense if he is to perform those [principal] activities.”

Integrity Staffing Sols., Inc. v. Busk, 574 U.S. 27, 35 (2014).

     Duverny has not provided evidence from which a factfinder

could determine that her time spent waiting for someone to open

the office door was compensable time.       She does not explain, for

instance, whether the door was unlocked before or after the time

she was scheduled to begin her workday.       Nor does she identify

how often this occurred or identify the dates on which it

occurred.    Duverny’s general assertion, therefore, that there

were days when she waited for the Hyperion offices to be opened

does not raise a disputed issue of material fact. 9

     The defendants’ motion for summary judgment regarding

Duverny’s FLSA overtime claims is granted.       For the same

reasons, their motion for summary judgment for Duverny’s

parallel state law overtime claim is granted.

     B.     Failure to timely pay wages

     Duverny claims that defendants failed to timely pay wages

in violation of NYLL § 191(3).     Duverny seeks liquidated damages



9 In her brief in opposition to summary judgment, Duverny’s
counsel refers to Duverny’s statement in her deposition that the
timekeeping equipment would not function. That assertion does
not appear in her declaration or counter 56.1 statement. In any
event, the defendants submitted the time records in support of
their summary judgment motion. Nothing in these records
suggests a malfunction, and the plaintiff has not pointed to any
specific date or dates where the records are inaccurate or
otherwise provided evidence to cast doubt on their reliability.
                                   13
        Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 14 of 31



equal to 100% of the late payments, interest, and attorneys’

fees.    Defendants contend that Duverny’s acceptance of the DOL

conciliation checks bars this claim.          It does not.

     Section 191(3) provides that following an employee’s

discharge, the employer “shall pay the [employee’s final] wages

not later than the regular pay day for the pay period during

which the termination occurred.”           Section 198(1-a) provides that

in

     any action instituted in the courts upon a wage claim
     by an employee . . . in which the employee prevails,
     the court shall allow such employee to recover the
     full amount of any underpayment, all reasonable
     attorney's fees, prejudgment interest as required
     under the civil practice law and rules, and, unless
     the employer proves a good faith basis to believe that
     its underpayment of wages was in compliance with the
     law, an additional amount as liquidated damages equal
     to one hundred percent of the total amount of the
     wages found to be due.

N.Y. Lab. Law § 198(1-a).

     The remedies available through § 198(1-a) apply to

employees bringing claims under § 191.          Gottlieb v. Kenneth D.

Laub & Co., 605 N.Y.S.2d 213, 216 n.2 (1993); Vega v. CM &

Assocs. Constr. Mgmt., LLC, 107 N.Y.S.3d 286, 287-88 (N.Y. App.

Div. 2019).     A plaintiff’s entitlement to statutory damages

pursuant to § 198(1-a) survives even if the employer pays the

employee’s base wages prior to the commencement of a civil

action.     Vega, 107 N.Y.S.3d at 288 (“We reject [an employer’s]



                                      14
      Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 15 of 31



implicit attempt to read into section 198(1–a) an ability to

cure a violation and evade the statute by paying the wages that

are due before the commencement of an action.”).

     Res judicata “bars the subsequent litigation of any claims

that were or could have been raised in a prior action.”

Citigroup, Inc. v. Abu Dhabi Inv. Auth., 776 F.3d 126, 128 n.1

(2d Cir. 2015). 10   Claim preclusion under res judicata occurs

when the moving party demonstrates that “(1) the previous action

involved an adjudication on the merits; (2) the previous action

involved the same adverse parties or those in privity with them;

and (3) the claims asserted in the subsequent action were, or

could have been, raised in the prior action.”         Marcel Fashions

Grp., Inc. v. Lucky Brand Dungarees, Inc., 779 F.3d 102, 108 (2d

Cir. 2015) (citation omitted).      Settlement agreements and other

informal dispute resolution mechanisms can also function as

prior adjudications and preclude litigation.         Greenberg v. Bd.

of Governors of Fed. Reserve Sys., 968 F.2d 164, 168 (2d Cir.

1992).   Only when a party intends to release future claims

through a settlement agreement, however, does that agreement

gain preclusive effect.     Id.




10Res judicata comprises two separate doctrines: claim
preclusion and issue preclusion. Marcel Fashions Grp., Inc. v.
Lucky Brand Dungarees, 898 F.3d 232, 236 (2d Cir. 2018). Only
claim preclusion is at issue in the instant suit.
                                    15
     Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 16 of 31



     Duverny’s last date of employment was May 10, 2016.          It is

undisputed that her paychecks for the period May 2 through May

10 were not delivered to Duverny until August 2016.         At that

time, she received the paychecks through the DOL conciliation

process.

     The sole issue, then, is whether Duverny intended to

release her right to seek damages when she accepted her final

paychecks from Hyperion.    The defendants have offered no

evidence that Duverny intended to waive all her rights to

damages under the NYLL when she was paid her back wages on her

final paychecks.   Therefore, the defendants have not shown that

they are entitled to summary judgment on Duverny’s § 191(3)

claim.

     C.    Proper Wage Statements

     Duverny also seeks damages for the failure to provide her

with wage statements that contain her overtime rate of pay, as

required NYLL § 195(3).    Pursuant to § 195(3), employers must

provide, with every payment, a “statement [that] shall include

the regular hourly rate or rates of pay; the overtime rate or

rates of pay; the number of regular hours worked, and the number

of overtime hours worked.”     N.Y. Lab. Law § 195(3).      An employer

bears the burden of maintaining accurate and adequate records

under the NYLL.    O’Donnell v. Jef Golf Corp., 103 N.Y.S.3d 642,

644-45 (N.Y. App. Div. 2019).     Furthermore, “the penalty for
                                   16
     Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 17 of 31



failure to provide wage statements as required under NYLL §

195(3) is non-discretionary.”     Pugh v. Meric, No. 18CV3556

(DLC), 2019 WL 2568581, at *2 (S.D.N.Y. June 20, 2019).

     In support of their motion for summary judgment, the

defendants have submitted three of Duverny’s wage statements.

None of them includes the rate of overtime pay.        Accordingly,

the defendants’ motion for summary judgment on this claim is

denied.

     D.   Wage Notice

     Duverny’s final NYLL claim is that her annual wage notice

was also deficient.    NYLL § 195 (1)(a) requires employers to

furnish employees with an annual wage notice containing salary

and business information.     “For all employees who are not exempt

from overtime compensation . . . the notice must state the

regular hourly rate and overtime rate of pay.”        N.Y. Lab. Law §

195 (1)(a).

     Defendants’ lone piece of evidence in support of their

motion for summary judgment is the New York Pay Notice they

provided Duverny at the beginning of her employment.         That

notice lists Duverny’s regular rate of pay; it does not contain

any statement of Duverny’s individual overtime rate.         Defendants

point to the language at the bottom of the notice, which states

that “[m]ost employees” in New York State are entitled to 1½ of

their hourly wage for hours worked over forty.        That boilerplate
                                   17
      Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 18 of 31



disclosure, however, cannot satisfy the statutory requirement

that the notice state the new employee’s rates of regular and

overtime pay.    Accordingly, summary judgment on that claim is

denied as well.

II.   Sex-based Hostile Work Environment Claim

      Duverny asserts that the defendants engaged in sex

discrimination by subjecting her to a hostile work environment

in violation of Title VII, the HRL, and the NYCHRL. 11         The

defendants contend that they are entitled to summary judgment on

this claim because Duverny was in a romantic relationship with

Richstone and admits that she performed her job well.          Hyperion

also seeks dismissal of the Title VII hostile work environment

claim for Duverny’s failure to exhaust her administrative

remedies.   These motions are denied.

      To prove that she was subjected to a hostile work

environment under either Title VII or the HRL, a plaintiff must

show that the defendant’s conduct “(1) is objectively severe or



11“Hostile work environment . . . claims under the [HRL] are
generally governed by the same standards as federal claims under
Title VII.” Schiano v. Quality Payroll Sys., Inc., 445 F.3d
597, 609 (2d Cir. 2006). The NYCHRL, however, must “be
construed independently from similar or identical provisions of
New York state or federal statutes.” Mihalik v. Credit Agricole
Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013)
(citation omitted). When the New York City Council amended the
NYCHRL, it declared that Title VII and the HRL were the “floor
below which the [NYCHRL] could not fall,” making the city law
more protective of employee rights. Id. (citation omitted).
                                    18
        Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 19 of 31



pervasive -- that is, creates an environment that a reasonable

person would find hostile or abusive; (2) creates an environment

that the plaintiff subjectively perceives as hostile or abusive;

and (3) creates such an environment because of the plaintiff’s

sex.”    Patane v. Clark, 508 F.3d 106, 113 (2d Cir. 2007)

(citation omitted).       A workplace is objectively hostile when it

“is permeated with discriminatory intimidation, ridicule, and

insult that is sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create an abusive

working environment.”       McGullam v. Cedar Graphics, Inc., 609

F.3d 70, 77 (2d Cir. 2010) (citation omitted).

     Defendants argue that summary judgment should be granted

because any hostile work environment was not “create[d] . . .

because of [Duverny’s] sex,” but rather because of the personal

animus that resulted from Duverny and Richstone’s romantic

relationship before and during her employment.           In limited

situations, it may be possible to find that the dissolution of a

romantic relationship rebuts an inference that a hostile work

environment was created on account of the plaintiff’s sex.

Succar v. Dade Cty. Sch. Bd., 229 F.3d 1343, 1345 (11th Cir.

2000) (per curiam) (affirming dismissal of hostile work

environment claim because harassment was motivated by animus

following a failed romantic relationship, not plaintiff’s sex);



                                      19
     Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 20 of 31



but see Forrest v. Brinker Int’l Payroll Co., LP, 511 F.3d 225,

229-30 (1st Cir. 2007) (“Nowhere does prior case law suggest

that certain types of discriminatory behavior, held to

constitute gender-based harassment in other cases, may not

constitute gender-based harassment when the parties had

previously engaged in a romantic relationship.”).         Here,

however, Duverny denies that she and Richstone were ever

romantically involved.    Given this factual dispute, the

defendants’ motion for summary judgment must be denied.

     Defendants also argue that Duverny cannot prevail on her

hostile work environment claim because she admitted that she was

able to perform her job well despite the environment in which

she worked.   Defendants’ argument misses the mark.        A victim’s

excellence at work does not absolve an abuser of liability.            For

this additional reason, the defendants’ motion for summary

judgment is denied.

III. Quid Pro Quo Sex Discrimination Claim

     Duverny pleaded a separate claim of sex discrimination

under Title VII and the HRL based on the termination of her

employment.   “[A] plaintiff claiming disparate treatment under

[Title VII] must plausibly allege that she suffered an adverse

employment action taken because of her sex.”        Naumovski v.

Norris, 934 F.3d 200, 212 (2d Cir. 2019) (citation omitted).           An

employee can show that she suffered disparate treatment because
                                   20
     Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 21 of 31



of her sex if “a tangible employment action . . . resulted from

her refusal to submit to [her supervisor’s] sexual advances.”

Schiano v. Quality Payroll Sys., Inc., 445 F.3d 597, 603 (2d

Cir. 2006).    Discharge is a prototypical adverse employment

action.   Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761

(1998).   A sex discrimination claim therefore survives summary

judgment if an employee raises a triable issue of fact that she

was fired because she refused sexual advances.        Schiano, 445

F.3d at 604.

     Duverny contends that the defendants fired her because she

refused to submit for a second time to a purported medical

examination by Richstone and another male doctor at Hyperion.

She has presented testimony in support of her claim that

Richstone demanded that she undergo this examination because she

was a woman and he wanted to see her exposed and touch her once

again.    This evidence is sufficient to prevent summary judgment.

     The defendants maintain that in prior statements, Duverny

has asserted that Richstone’s motive was not sex discrimination

but a desire to commit insurance fraud.       While Duverny’s prior

statements to the DOL and a prospective employer may be useful

at trial to impeach her, those statements do not entitle the

defendants to summary judgment.      The jury will have to determine

from all the admissible evidence whether Richstone “linked



                                   21
      Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 22 of 31



tangible job benefits to the acceptance or rejection of sexual

advances.”    Karibian v. Columbia Univ., 14 F.3d 773, 778 (2d

Cir. 1994).

      Defendants appear to argue that summary judgment is

appropriate since Duverny removed her medical file from the

office and that was the reason defendants fired her.          To the

extent defendants are attempting to assert a nondiscriminatory

reason for Duverny’s discharge, that argument is unavailing.

There remain questions of fact that a jury must resolve as to

whether the defendants demanded that Duverny submit to a medical

examination, their motivation for doing so, and the sequence of

events that followed Duverny’s refusal to participate in that

examination.    Moreover, Duverny disputes defendants’ chronology;

she maintains that she took her file after she was fired.

IV.   National Origin Hostile Work Environment Claim

      Duverny asserts that defendants subjected her to a hostile

work environment on account of her national origin in violation

of federal, state, and city antidiscrimination statutes.           The

defendants’ motion is denied.

      An employee charging workplace mistreatment based on her

national origin has a cognizable claim under Title VII only when

that mistreatment occurred “because of” her national origin.

Rivera v. Rochester Genesee Reg’l Transp. Auth., 743 F.3d 11, 20

(2d Cir. 2014).    On summary judgment, a plaintiff seeking to
                                    22
      Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 23 of 31



prove a national-origin-based hostile work environment claim

need only “show [that] a reasonable fact-finder could conclude

that race or national origin was a motivating factor in the

harassment.”    Id. at 23 (citation omitted).       Duverny has made

that showing.

     Defendants argue that Richstone could not have subjected

Duverny to a hostile work environment based on her national

origin because he is fond of Haitians and has a son who is of

Haitian descent. 12   It will be for the jury to determine whether

the plaintiff worked in a hostile work environment at Hyperion

and whether the defendants created that environment because of

her national origin.

V.   Compliance with Procedural Prerequisites

     Hyperion contends that Duverny’s Title VII hostile work

environment claims brought against Hyperion should be dismissed

because she did not name Hyperion in her EEOC charge and

therefore did not exhaust her administrative remedies.          Title

VII instructs an employee alleging workplace discrimination to

first take their complaint to the EEOC or an authorized state

agency.   42 U.S.C. § 2000e-5(e)(1), (f)(1); Fernandez v.



12Defendants also invoke the same actor doctrine in support of
their motion. That doctrine permits, but does not require, a
court to infer a nondiscriminatory motive if the same actor
hired and fired the employee. Grady v. Affiliated Cent., Inc.,
130 F.3d 553, 560 (2d Cir. 1997).
                                    23
     Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 24 of 31



Chertoff, 471 F.3d 45, 54 (2d Cir. 2006).       Exhaustion is a

“precondition to bringing a Title VII claim” that the trial

court must determine before a claim can proceed.        Hardaway v.

Hartford Pub. Works Dep’t, 879 F.3d 486, 489–90 (2d Cir. 2018).

“The purpose of this exhaustion requirement is to give the

administrative agency the opportunity to investigate, mediate,

and take remedial action.”     Fowlkes v. Ironworkers Local 40, 790

F.3d 378, 384 (2d Cir. 2015) (citation omitted).        A plaintiff

can generally bring a lawsuit against only those entities named

in the initial EEOC charge.     Johnson v. Palma, 931 F.2d 203, 209

(2d Cir. 1991) (citing 42 U.S.C. § 2000e–5(e)).

     When considering whether a plaintiff has complied with

Title VII’s notice provisions, courts have crafted an “identity

of interest” exception, which allows plaintiffs to bring suit

against parties not named in the EEOC charge that are

sufficiently related to those named.      Id.   To determine whether

an identity of interests exists, a court looks to four factors:

     1) whether the role of the unnamed party could through
     reasonable effort by the complainant be ascertained at
     the time of the filing of the EEOC complaint; 2)
     whether, under the circumstances, the interests of a
     named [party] are so similar as the unnamed party's
     that for the purpose of obtaining voluntary
     conciliation and compliance it would be unnecessary to
     include the unnamed party in the EEOC proceedings; 3)
     whether its absence from the EEOC proceedings resulted
     in actual prejudice to the interests of the unnamed
     party; 4) whether the unnamed party has in some way



                                   24
     Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 25 of 31



     represented to the complainant that its relationship
     with the complainant is to be through the named party.

Vital v. Interfaith Med. Ctr., 168 F.3d 615, 619 (2d Cir. 1999).

No single factor is dispositive; courts weigh the totality of

the evidence.   See, e.g., Cook v. Arrowsmith Shelburne, Inc., 69

F.3d 1235, 1242 (2d Cir. 1995).

     Here, Duverny listed Hercules but not Hyperion in her June

14, 2016 EEOC charge. 13   Considering the factors that comprise

the identity of interest test, Duverny may sue Hyperion.

     As to the first factor, Duverny knew of Hyperion’s role

vis-à-vis Hercules and defendant Richstone.        In her other

administrative charge filed with the DOL and on her EEOC intake

form, Duverny listed Hyperion as one of her employers, along

with Hercules and Achilles.

     The remaining factors, however, weigh in favor of

permitting Duverny’s suit against Hyperion to proceed.

Hyperion’s interest in resolving Duverny’s charge was

substantially similar to Hercules’s and Richstone’s.

Richstone’s responsive statement to the EEOC effectively

captured Hyperion’s position that no discrimination had

occurred.   Richstone’s involvement also put Hyperion on notice



13Although Richstone was not formally named as a respondent in
the EEOC charge, his conduct is described throughout the charge.
Richstone participated in the EEOC investigation and has not
argued that he was not on notice of the charge.
                                   25
      Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 26 of 31



of the charges.    During the proceedings, Richstone was employed

as Hyperion’s office manager and the events described in

Duverny’s complaint occurred while she was employed with

Hyperion.

      The final factor also points toward an identity of

interests between Hercules and Hyperion.        Hyperion represented

to Duverny and the general public that it was interchangeable

with Hercules.    Duverny’s employee timesheets, for instance,

list her employer as “Hercules Medical,” while Duverny’s weekly

wage statements list Hyperion.

      While Duverny did not name Hyperion in her EEOC charge,

Hyperion’s identity of interest with the named parties means it

was on notice regarding the allegations.        Duverny’s suit against

Hyperion may proceed. 14

VI.   Americans With Disabilities Act Claim

      Duverny claims that she was subjected to an unwanted

medical examination in violation of the ADA.         The ADA provides

that “[a] covered entity shall not require a medical examination


14Separately, defendants move to dismiss the claims against
Hercules and Achilles on the grounds that those companies are
“defunct” and not under the same ownership as Hyperion. Duverny
contends that all three companies are proper defendants and
provides documentation that all three are active corporations in
New York. Defendants do not explain why these facts would
relieve them of liability for Duverny’s claims. Moreover,
because there is a disputed fact regarding the companies’
corporate relationship, defendants’ motion on this ground is
denied.
                                    26
     Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 27 of 31



and shall not make inquiries of an employee as to whether such

employee is an individual with a disability or as to the nature

or severity of the disability, unless such examination or

inquiry is shown to be job-related and consistent with business

necessity.”   42 U.S.C. § 12112(d)(4)(A).      In contrast to other

portions of the ADA, “a plaintiff need not prove that he or she

has a disability unknown to his or her employer in order to

challenge a medical inquiry or examination under 42 U.S.C. §

12112(d)(4)(A).”    Conroy v. New York State Dep’t of Corr.

Servs., 333 F.3d 88, 95 (2d Cir. 2003).       The medical testing

provisions apply to all “employees.”      Id. at 95-96.

     The parties dispute whether the defendants required Duverny

to submit to a physical examination as a condition of her

employment and whether the examination conducted by Richstone

was unwanted.   Duverny asserts that she had her own medical

provider and was not a patient of Hyperion while she was

employed there.    These disputes must be resolved at trial.

Defendants’ motion is denied.

     In their reply brief, defendants raise the additional

argument that Duverny did not include the unlawful examination

claim in her EEOC charge and therefore did not exhaust her

administrative remedies before bringing this lawsuit, as

required by the ADA.    Soules v. Connecticut, Dep’t of Emergency



                                   27
     Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 28 of 31



Servs. & Pub. Prot., 882 F.3d 52, 57 (2d Cir. 2018).         Courts

recognize an exception to the ADA’s exhaustion requirement for

those claims that are “reasonably related” to allegations filed

with the EEOC.   Id.   The focus of the inquiry is on the factual

allegations in the EEOC complaint that describe the

discriminatory conduct, and whether those allegations alerted

the EEOC to the discrimination that plaintiff claims to have

suffered.   Deravin v. Kerik, 335 F.3d 195, 201 (2d Cir. 2003)

(citation omitted).

     Duverny’s EEOC charge describes the examination in depth,

details her discomfort with it, and states that Richstone told

her that it was a condition of her employment.        Duverny

therefore exhausted her ADA claim in the EEOC proceedings.

VII. Religious Discrimination Claim

     Duverny’s final claim is that the defendants discriminated

against her on the basis of her religion in violation of the

NYCHRL.   As noted above, the NYCHRL must “be construed liberally

for the accomplishment of the uniquely broad and remedial

purposes thereof.”     Mihalik v. Credit Agricole Cheuvreux N. Am.,

Inc., 715 F.3d 102, 109 (2d Cir. 2013) (citation omitted).

Unlike claims under federal and state analogues, NYCHRL claims

do not turn on whether the conduct was severe or pervasive.            Id.

at 110.   Despite providing relief for a broader range of

discriminatory conduct, however, the NYCHRL is not a “general
                                   28
     Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 29 of 31



civility code,” and a supervisor who is merely “overbearing or

obnoxious” does not usually create a hostile work environment.

Id. at 110-11, 113; see also Williams v. New York City Hous.

Auth., 872 N.Y.S.2d 27, 41-42 (N.Y. App. Div. 2009) (citation

omitted).   Summary judgment is appropriate if the employer

proves “that the conduct complained of consists of nothing more

than what a reasonable victim of discrimination would consider

petty slights and trivial inconveniences.”       Mihalik, 715 F.3d at

111 (citation omitted).    Defendants must show that the

challenged behavior “cannot be said to fall within the broad

range of conduct that falls between severe and pervasive on the

one hand and a petty slight or trivial inconvenience on the

other.”   Hernandez v. Kaisman, 957 N.Y.S.2d 53, 58-59 (N.Y. App.

Div. 2012) (citation omitted).

     The defendants are entitled to summary judgment on

Duverny’s hostile work environment claim based on religious

discrimination.   As proof of that discrimination, Duverny

identifies Richstone’s comments that Duverny was “brainwashed”

and “self-righteous” because of her religion.        Aside from those

remarks, she points to nothing to support this claim.         Duverny

has not raised a question of fact as to whether those comments

were more serious that what a reasonable victim would consider

petty or trivial.   Those isolated remarks about her faith were



                                   29
     Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 30 of 31



unrelated to her job performance or position and thus do not

establish a hostile work environment.       See, e.g., Kim v.

Goldberg, Weprin, Finkel, Goldstein, LLP, 120 A.D.3d 18, 26

(N.Y. App. Div. 2014).

     In opposition, Duverny argues that even a single

inflammatory remark can be cognizable discrimination under the

NYCHRL.   That is true.   Even a lone comment that is patently

discriminatory or “signal[s] views about the role of [the

protected class] in the workplace” can create a hostile work

environment.   Williams, 872 N.Y.S.2d at 41 n.30 (citation

omitted).   But isolated objectionable comments must still be

more than merely offensive to create a hostile work environment.

Richstone’s few comments did not reflect obvious discrimination

or speak to Duverny’s standing in the workplace, even if they

were unkind.   Because no reasonable jury could find that

Richstone’s comments about religion created a hostile work

environment in violation of the NYCHRL, summary judgment is

granted as to this claim.


                              Conclusion

     The defendants’ August 21, 2019 motion for summary judgment

is denied with the following exceptions.       The defendants are

granted summary judgment on Duverny’s claim to unpaid overtime




                                   30
     Case 1:18-cv-07652-DLC Document 64 Filed 03/03/20 Page 31 of 31



under the FLSA and NYLL and her religious discrimination claim

under the NYCHRL.



Dated:    New York, New York
          March 3, 2020


                                         __________________________
                                                 DENISE COTE
                                        United States District Judge




                                   31
